Exhibit 10.1 Resignation of Statenconsult

Royal Invest International Corp
For the attention of CEO Jerry Gruenbaum
Center Court Square Building
116 Court Street, Suite 707
New Haven, Connecticut 06510


Fax Number:  + INT 1.203.226.8645


October 24, 2008




Subject: Statutory directorship Royal Invest Dutch / European operations


This is to confirm as per our telephone conversation of October 22, 2008 and
following the acceptance by the major shareholders of Royal Invest International
Corp (RIIC) that both you in the role of CEO of RIIC,  and the main shareholders
have agreed to dismiss Statenconsult / me from all my Statutory Corporate
European Responsibilities as of October 22 2008, upon my request. This effects
the scope of the services provided by Statenconsult as outlined in the
Management agreement between RIIC and Statenconsult.


In view of Statenconsult and Royal Invest’s rapidly growing business
opportunities, and the attention this requires, Statenconsult can no longer
organize the minimal professional management service level commitment for Royal
Invest European operation.


I hereby confirm to be fully cooperative in getting the new statutory director
of Royal Invest Europe up and running. Through the Amsterdam office it has been
confirmed that all necessary documents will be organised– including holding
Statenconsult BV harmless for its management services provided up to date. I
would appreciate it if you can follow this up.


It was a pleasure to be part of the Royal Invest team and wish you and the other
team members success in the further development of the Royal Invest activities.


Yours sincerely,


/s/ D. Havenaar
D. Havenaar
